EXHIBIT 23.1 Pressler Petroleum Consultants, Inc. 500 DALLAS, SUITE 2920 HOUSTON, TEXAS 77002 TELEPHONE FACSIMILE 713-659-8300 713-659-6909 February 25, 2011 Bayou City Exploration, Inc. 632 Adams Street Suite700 Bowling Green, KY42101 CONSENT OF PRESSLER PETROLEUM CONSULTANTS, INC. Gentlemen: Pressler Petroleum Consultants, Inc. (“Pressler”) hereby consents to the use of our name, to references to our name, and to the inclusion of information taken from “Estimated Reserves and Future Net Revenues as of January 1, 2010 Net to Bayou City Exploration, Inc.,” under the section “Item 2 Description of Properties – Net Proved Oil and Gas Reserves,” in the Annual Report on Form 10-K of Bayou City Exploration, Inc.We also consent to the inclusion of our letter report dated February 15, 2011 and summary reserve information in the Annual Report on Form 10-K of Bayou City Exploration, Inc.as Exhibit 99.1. Sincerely, PRESSLER PETROLEUM CONSULTANTS, INC. Firm #7507 By: /s/ Daniel L. Wilson, P.E. Daniel L. Wilson, P.E. TBPE #63809
